Title: To James Madison from Henry Lee, 3 April 1790
From: Lee, Henry
To: Madison, James


Dear SirBerry hill April 3d. 1790.
I am induced to address you on a subject which violates the rule I had lately prescribed to myself with respect to our public affairs.
A youth the son of Mr. Thomas L. Lee to whom I beleive you was intimately known met me this morning on the road.
Bred to the mercantile line in one of the most respectable houses in our country & cut off from his expectations there, by the death of his principal Mr. Ritchie who was killed the other day in a duel, he is anxious to obtain a place in some of the departments of the genl. govt. He is very humble in his wishes & is most solicitous to procure a birth under a character from whose example he will derive instruction & on whose patronage he can rely. He mentioned Mr. Jefferson & said that his deceased father & Mr J he understood had been very friendly from an early acquaintance. I promised to write to Mr. J on the subject which I have accordingly done & will thank you if you will remind him of the matter, provided you can do it consistently with your mode of conduct. If the government should continue to exist, which by the bye is more & more eventful, the introduction of the southern youth as clerks in the high departments of the nation seems to me to be a sure tho slow means of Aiding the southern influence. They become as it were from their official education owners of the ministerial functions if their conduct & talents correspond with their prospective stations.
I wish our southern gentlemen would in due time attend to this material truth—if they do not a monopoly will take place from the northern hives in this, as in every thing else in their power.
On the score of propriety & repose I had determined to suppress my anxious attention to the prosperity of the national Govt., for I really know not what conduct I may feel myself bound to observe in consequence of the mad policy which seems to direct the doings of Congress.
Therefore for the sake of propriety I wish to be done with govt. On the score of tranquility & peace I am also desirous to be quiet, for every day adds new testimony of the growing ill will of the people here to the govt. To risk repose when good can result from it & the object in view is clearly right, I hold to be the indispensable duty of every good citizen, nor will I ever disobey the sacred injunction, but to do it in reverse circumstances is pursuing the commands of temerity & folly. Henry already is considered as a prophet, his predictions are daily verifying. His declaration with respect to the division of interest which would exist under the constitution & predominate in all the doings of the govt. already has been undeniably proved.
But we are committed & we cannot be releived I fear only by disunion. To disunite is dreadful to my mind, but dreadful as it is, I consider it a lesser evil than union on the present conditions.
I had rather myself submit to all the hazards of war & risk the loss of every thing dear to me in life, than to live under the rule of a fixed insolent northern majority. At present this is the case, nor do I see any prospect of alteration or alleviation.
Change of the seat of govt. to the territorial center, direct taxation & the abolition of gambling systems of finance might & would effect a material change. But these suggestions are vain & idle. No policy will be adopted by Congress which does not more or less tend to depress the south & exalt the north. I have heard it asserted that your vice president should say the southern people were formed by nature to subserve the convenience & interests of the north—or in plain words to be slaves to the north. Very soon will his assertion be thoroughly exemplified. How do you feel, what do you think, is your love for the constitution so ardent, as to induce you to adhere to it tho it should produce ruin to your native country. I hope not, I believe not. However I will be done, for it is disagreable to utter unpleasant opinions. Yours always—
H. Lee
